                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS
_______________________________________________
                                                )
COMMERCE BANK, a division of BERKHIRE BANK,)
as successor-in-interest to                     )
COMMERCE BANK & TRUST COMPANY,                  )
                            Plaintiff,          )
                                                )
       v.                                       )                            CIVIL ACTION
                                                )                            No. 18-40159-TSH
                                                )
FIRST STATE TRUCKING, INC.,                     )
TIMOTHY J. CAMPBELL, and                        )
DONALD H. CAMPBELL,                             )
                            Defendants.         )
_______________________________________________ )


       ORDER ON PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                             December 4, 2018

HILLMAN, D.J.


                                           Background

       Plaintiff, Commerce Bank, a division of Berkshire Bank, as successor-in interest to

Commerce Bank & Trust Company (“Commerce Bank”) has filed a Complaint (Docket No. 1)

against Defendants, First State Trucking, Inc. (“First State”), Timothy J. Campbell (“T.

Campbell”), and Donald H. Campbell (“D. Campbell”), for breach of contract as the result of

Defendants’ failure to pay Commerce Bank for monies due in connection with an aircraft loan

and/or personal guaranties. Commerce Bank seeks a preliminary injunction which would enjoin

the Defendants from interfering with its rights to certain collateral, including a 1980 Sabreliner

65, FAA Registration No. N42DC, Serial No. 465-25 (the “Sabreliner”) pledged to Commerce

bank as a security pursuant to an aircraft security agreement.
                                                      Facts

        On August 20, 2007, First State executed a demand promissory note in favor of

Commerce Bank in the principal amount of $500,000.00 (“Note”). The Note was payable in

eighty-three equal monthly installments, with a final balloon payment of $402,357.04 due on or

before August 20, 2014. On August 29, 2014, First State executed an allonge to the Note

extending the maturity date of the Note until August 20, 2019, with fifty-nine monthly payments

and a final balloon payment of all unpaid principal and interest (the “Allonge”).

        As security for the Note, First State granted Commerce Bank a security interest in the

Sabreliner. The parties executed a security agreement1 and Commerce Bank perfected its

security interest in the “Collateral”2, as defined therein. T. Campbell and D. Campbell

(collectively, “Guarantors”) executed personal guaranties unconditionally guaranteeing all

obligations of First State to Commerce Bank under the Note.3

        First State is in default of its obligations under the Note having ceased to make required

payments in September 2017. The outstanding balance owed on the Note is $160,867.06 plus

interest, late fees, etc. The Guarantors have also failed to pay the outstanding amounts due to

Commerce Bank, as required. The Security Agreement grants Commerce Bank the right to take

possession of and sell the Collateral should an “Event of Default” occur. Failure to make

payment when due under the Note is an “Event of Default.” On July 18, 2018, Commerce Bank

notified First State and the Guarantors that they were in payment default under the Note and

guaranties and that it was accelerating the full amount due.



         1
           A copy of the Aircraft Security Agreement between First State and Commerce Bank is attached to the
Complaint as Exhibit C (“Security Agreement”).
         2
           The Security Agreement defines “Collateral” to include the Sabreliner and related documents, parts,
accounts, rights, etc.
         3
           T. Campbell executed his guaranty at the time of the Allonge and D. Campbell executed his guaranty at
the time of the original loan.

                                                        2
                                              Discussion

        In evaluating a motion for a preliminary injunction, the Court considers the following

factors: the likelihood the movant will succeed on the merits, whether the movant is likely to

suffer irreparable harm in the absence preliminary relief, the balance of equities, and whether an

injunction is in the public interest. Voice Of The Arab World, Inc. v. MDTV Medical News Now,

Inc., 645 F.3d 26, 32 (1st Cir. 2011).   While all four factors must be weighed, the moving

party’s likelihood of success on the merits is “the touchstone of the preliminary injunction

inquiry.” Philip Morris, Inc. v. Harshbarger, 159 F.3d 670, 674 (1st Cir.1998). “[I]f the moving

party cannot demonstrate that he is likely to succeed in his quest, the remaining factors become

matters of idle curiosity.” Maine Educ. Ass’n, 695 F.3d at 152 (quoting New Comm Wireless

Servs., Inc. v. SprintCom, Inc., 287 F.3d 1, 9 (1st Cir.2002)) (emphasis added).      The moving

party bears the burden of proof for each of these four factors. Nieves-Marquez v. Puerto Rico,

353 F.3d 108, 120 (1st Cir. 2003).

        In this case, the Defendants have not disputed that they have defaulted under the Note

and/or personal guarantees. Furthermore, the Defendants have been served and have not

appeared or otherwise opposed the issuance of a preliminary injunction in Commerce Bank’s

favor. Accordingly, Commerce Bank has established a strong likelihood of success on the

merits, that it will suffer irreparable harm, that the equities are in its favor and that public policy

favors the issuance of injunctive relief. Therefore, Commerce Bank’s motion for a preliminary

injunction is granted.

                                               Security

        This Court’s rules of procedure provide in relevant part that “[t]he court may issue a

preliminary injunction or a temporary restraining order only if the movant gives security in an



                                                   3
amount that the court considers proper to pay the costs and damages sustained by any party

found to have been wrongfully enjoined or restrained.” Fed.R.Civ.P. 65(c). Therefore,

Commerce Bank shall post a bond or cash in the amount of $1,000 as security for the costs and

damages, if any, sustained by any Defendant if found to have been wrongfully enjoined or

restrained.

                                            Conclusion

       Plaintiff’s Motion For Preliminary Injunction (Docket No. 2) is granted, as follows:

       1.      The Plaintiff, Commerce Bank, a division of Berkshire Bank, as successor-in

interest to Commerce Bank & Trust Company, is hereby authorized to take possession of the

Collateral under the Security Agreement, including the 1980 Sabreliner 65, FAA Registration

No. N42DC, Serial No. 465-25, and to exercise its rights set forth in such agreement with respect

to the Collateral. Notwithstanding the terms of the Security Agreement, the Defendants shall

have until 5:00 p.m. on Friday, December 14, 2018 to deliver the Collateral to Commerce Bank,

or its authorized agent, at their own expense, at a location designated by Commerce Bank.

Thereafter, Commerce Bank shall have the right to exercise its rights under the Security

Agreement to take possession of the Collateral and to charge the Defendants for reasonable

expenses incurred in connection therewith.

       2.      Except as provided in the preceding paragraph with respect to delivery of the

Collateral, the Defendants, their agents, servants and employees are hereby enjoined from

interfering with Commerce Bank’s exercise of its rights under Security Agreement.

       2.      The Defendants are hereby enjoined from disposing, selling, conveying or

encumbering any of their property, real or personal, or any ownership interest therein, directly or

indirectly, except in the ordinary course of business, for necessary or usual living expenses, for

payment of attorney fees, or pursuant to order of any court of competent jurisdiction.
                                                 4
      Commerce shall post a bond or cash in the amount of $1,000 on or before Friday,

December 14, 2018.

      SO ORDERED.



                                                                /s/ Timothy S. Hillman
                                                                TIMOTHY S. HILLMAN
                                                                DISTRICT JUDGE


        Tuesday, December 4, 2018 8:25 a.m.




                                             5
